DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 2, 4-9, 18-21, 23, 25, 26, 28, 29, 33, 34 and 36 are pending. 
Claims 3, 10-17, 22, 24, 27, 30-32, 35 and 37-41 are cancelled. 
Claims 5, 9, 18-20, 23, 29, 33, 34 and 36 are withdrawn. 
Therefore, Claims 1, 2, 4, 6-8, 21, 25, 26 and 28 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of 1)
    PNG
    media_image1.png
    381
    306
    media_image1.png
    Greyscale
, 2) a patient as the target of administration and 3) multi-drug resistant S. aureus as the bacterium in the reply filed on 6/8/2021 is acknowledged.
Claims 5, 9, 18-20, 23, 29, 33, 34, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2021.

Priority
This application is a national phase application under 35 U.S.C. § 371 of International Application No. PCT/US2018/032869, filed May 16, 2018, which claims benefit of priority to U.S. Provisional Application Serial No. 62/507,551, filed May 17, 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 7/7/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “acyl…or substituted acyl” for Y1 in Claim 2 presents confusion. Claim 1, from which Claim 2 depends, states that “Y1 is hydrogen, acyl, substituted aryl, arylsulfonyl substituted acyl” in Claim 2 is intended to be a species of the genus “acyl” in Claim 1 or whether the term “substituted aryl” in Claim 1 is supposed to be “substituted acyl”. If “substituted acyl” is intended to be a species of the genus “acyl” in Claim 1, then it is not clearly how the term “acyl…or substituted acyl” is intended to modify the term “acyl” of Claim 1. Appropriate correction is required.

Claim 21 recites structures that are not encompassed by Claim 1, from which it depends. For example, the first structure of Claim 21
    PNG
    media_image2.png
    111
    121
    media_image2.png
    Greyscale
 is precluded from the Claim 1 limitation “provided that if R1 is –OH then R1’ is not hydrogen of if R1’ is –OH and then R1 is not hydrogen.” Thus, Claim 21 does not further limit Claim 1.

Claim 28 depends from a cancelled claim. Thus, infringing methods cannot be distinguished from non-infringing methods rendering the metes and bounds of the claimed invention indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Donaruma (US 3,391,133 A).

Claimed invention
Method for killing or inhibiting bacterial growth comprising contacting the bacterium with a compound of general formula (I), which includes 2-Methacryloxytropone.

Prior art
Donaruma teaches 2-Methacryloxytropone is effective for killing and inhibiting growth bacteria including S. aureus. See col. 4:5-10.

	Regarding Claim 28, Staphylococcus bacteria is gram positive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6-8, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over L.G. Donaruma (US 3,391,133 A) in view of Kazumi (JP,07-053360,A(1995)).

Claimed invention
Method for treating a bacterial infection in a patient comprising administering a compound of general formula (I), which includes 2-Methacryloxytropone.

	Prior art
Donaruma teaches the tropolone derivative, 2-Methacryloxytropone, is effective for inhibiting growth of S. aureus, in vitro. See col. 4:5-10.

Donaruma does not expressly teach administration to a patient for treating a bacterial infection.

However, Kazumi teaches tropolone and its derivatives as active components having antibacterial action against methicillin resistant S. aureus (MRSA) in hospital infections. They can be administered topically to the skin, sprayed in the nostrils or oral cavity by inhalation and exhibit low toxicity and free from mutagenicity. See “Constitution” at page 2. 

One of ordinary skill in the art would have combined the references because each describe the antibacterial activity of tropolone derivatives against S. aureus. Donaruma teaches the tropolone derivative, 2-Methacryloxytropone, is effective for inhibiting growth of S. aureus while Kazumi teaches tropolone and its derivatives can be administered topically to the skin, sprayed in the nostrils or oral cavity by inhalation and exhibit low toxicity and free from mutagenicity. Therefore, one of ordinary skill in the art would have found it prima facie obvious to administered 2-methacryloxytropolone to a patient for treating a bacterial infection such as a S. aureus infection. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

The compound, 2-methacryloxytropolone, meets the limitations of Claims 2, 4, 6-8, 25, 26.

	Regarding Claim 28, Staphylococcus bacteria is gram positive.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629